DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: In rejecting Claim 1, the Office asserts that the claim is directed to a method that can be performed in the human mind and thus falls under the mental process category of abstract idea.  The Office further asserts that the claimed features are commercial or legal activities that fall within certain methods organizing human activity, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant respectfully disagrees and traverses this rejection... Thus, Applicant contends that the inquiry into the abstraction of Applicant’s claims should end at this first prong as Applicant’s claims do not fall into any of the enumerated groupings and therefore cannot be abstract.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that the claims recite an abstract idea in lieu of the recitation of a smart contract and/or blockchain and additionally a processor/memory/medium in claims 8 and 15.  The examiner notes the steps of determining fractional responsibility values ... during an event; identifying... a sub-event that is consumed from the transport during the event; determining ... whether a responsibility of the 
Further the examiner notes that such steps as noted above further fall under Certain Methods of Human activity as the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes these limitations fall under business relations. Accordingly, the claim recites an abstract idea. 
Applicant Argues: In this case specifically, the additional elements of the claims recite a specific  improvement over prior art blockchain systems because the smart contract can identify what  services are consumed by the co-occupants of a transport in real time during a ridesharing event, and adjust responsibilities accordingly. Furthermore, the transport and the blockchain server can repeatedly communicate with one another during the ridesharing event to ensure that all services are captured and the smart contract has all of the correct information. In doing so, other co-occupants are not penalized for the services that are only consumed by other users. Accordingly, Applicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of logistics processing in a blockchain. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution to the problem.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that the additional elements that recite use of a smart contract and/or blockchain and additionally a processor/memory/medium in claims 8 and 15 to aid in performance of the steps claimed. The a smart contract and/or blockchain and additionally a processor/memory/medium in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Applicant Argues: While applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes that the additional elements of using a smart contract and/or blockchain and additionally a processor/memory/medium to  perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further the examiner notes concepts of a smart contract and/or block chain are well-understood, routine, and conventional, see Andersen et al. (US 10,452,776 B2) that describes blockchain/smart contracts, see Background. 
.  

Applicant's arguments filed 7/25/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring a balance of electronic money, calculating/correlating between the balance and price, and receiving/selecting payment of the balance of electronic money, which is an abstract idea:
More specifically, Claim 1, and similar Claim 8 and 15 recite:
A method comprising: 
determining fractional responsibility values for a plurality of occupants of a transport that co-occupy the transports during an event; 
identifying
determining 
adjusting the fractional responsibility values based on the determination; and 

The examiner respectfully notes that the limitations noted above, other than a recitation of a smart contract and/or blockchain and additionally a processor/memory/medium in claims 8 and 15 fall under Mental Processes. The limitations of determining fractional responsibility values ... during an event; identifying... a sub-event that is consumed from the transport during the event; determining ... whether a responsibility of the sub-event applies to a single occupant or all of the plurality of occupants based on options within a vehicle...; adjusting the fractional responsibility values based on the determination; and committing the adjusted fractional responsibility values... - under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting smart contract and/or blockchain and additionally a processor/memory/medium in claims 8 and 15 nothing in the claim element precludes the step from practically being performed in the mind (i.e., a user (e.g., driver) viewing and committing such information). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The examiner respectfully notes that the limitations noted above, other than a recitation of a smart contract and/or blockchain and additionally a processor/memory/medium in claims 8 and 15 fall under Certain Methods of Human activity as the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes these limitations fall under business relations. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a smart contract and/or blockchain and additionally a processor/memory/medium to  perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further the examiner notes concepts of a smart contract and/or block chain are well-understood, routine, and conventional, see Andersen et al. (US 10,452,776 B2) that describes blockchain/smart contracts, see Background. These claims are not patent eligible.
Further dependent Claim(s) 2-7, 9-14, and 16-20 further device the same abstract idea noted in Claim 1.  Therefore, they are considered to patent ineligible for the reasons given above.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2019/0043121 A1) in view of Greenberger (US 2019/0180236 A1) in view of Rao et al. (US 2020/0134592 A1). 

Regarding Claim 1, and similarly Claim 8 and 15;
Barnes discloses a method comprising: 
determining fractional responsibility values for a plurality of occupants of a transport that co-occupy the transports during an event ([0023] - In one example, a first user is on a trip (i.e., event) and they have agreed to pay a twenty dollar fare (i.e., fractal responsibility). A second user wants to participate in a ride share that has a large amount of overlap with the trip of the first user. The second user has provided a twelve dollar desired fare and the user profile and preferences of the users do not prevent them from sharing a ride. In various embodiments, the ride sharing system can utilize various methods for determining the fare split amongst the two users);
 ([0023] - In one example, a first user is on a trip (i.e., event) and they have agreed to pay a twenty dollar fare (i.e., fractal responsibility). A second user wants to participate in a ride share that has a large amount of overlap with the trip of the first user. The second user has provided a twelve dollar desired fare and the user profile and preferences of the users do not prevent them from sharing a ride. In various embodiments, the ride sharing system can utilize various methods for determining the fare split amongst the two users);
adjusting the fractional responsibility values based on the determination...  (FIG. 4 and [0023] - In various embodiments, the ride sharing system can utilize various methods for determining the fare split amongst the two users. In one example, the ride sharing system can propose the ride share to the first user reflecting a twelve dollar decrease in their fare, i.e., giving the first user the entire amount that the second user is willing to pay. In another example, the ride sharing system can propose the ride share to the first user reflecting a ten dollar decrease in the first rider's fare and an increase to the driver of two dollars. In a further example, the ride sharing system can propose the ride share to the first user and ask the first user to provide an amount that the first user would want to require to accept the ride share. In the last scenario, the first user and the second user could even split the difference between the amounts that each is willing to pay, assuming that there is a positive overlap, or they could elect to split a portion of the overlap with the driver. In exemplary embodiments, the type of offers from the above types that a user would prefers could be stored as part of a user's ride sharing preferences file that is used to identify compatible ride share participants and [0024] - The request includes a proposed fare contribution for the ride share and an estimated impact on the current trip. In exemplary embodiments, the ride sharing system can provide the user with a range of typically proposed fare contributions and can calculate the estimated impact on the current trip); and 
committing the adjusted responsibility values... ([0025] - Next, as shown at block 404, the method 400 includes receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share. In exemplary embodiments, the counteroffer includes a requested fare contribution that the user would accept for the proposed ride share. At decision block 406, the method 400 includes determining if the response accepts the requested ride share. If the response accepted the requested ride share, the method 400 proceeds to block 408 and transmits the acceptance to the requestor of the ride share. Next, the method 400 includes transmitting an updated itinerary for the current trip, including the ride share, to a driver of the current trip, as shown at block 410).
Barnes fails to explicitly disclose 
identifying, via a smart contract, a sub-event that is consumed from the transport during the event;
determining, via a smart contract, whether a responsibility of the sub-event applies... based on options within a vehicle profile that is stored on a blockchain;
committing... values to the blockchain.  
	However, in an analogous art, Greenberger teaches
identifying... a sub event a sub-event that is consumed from the transport during the event (Greenberger, [0076] - ARV ride sourcing and delivery platform 400 may further include purchase module 450 that can offer a product for sale to a ride sourcing person within ARV 402);
(Greenberger, [0008] and [0076] - Purchase module 450 is program instructions, an application, routine, or sub-routine that is stored upon a storage device and evoked by a processor to offer a product for sale to a ride sourcing person within ARV 402 upon display 152, 252, etc. The product may currently reside in one or more compartments 441... and [0086] and [0178]-[0181]). As constructed the offering a product for sale to an occupant is a responsibility of a sub-event applied [to an occupant] and further is constructed to be an option within a vehicle profile (i.e., offering products for sale from compartments).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Greenberger to determining fractional responsibility values for a plurality of occupants of a transport that co-occupy the transports during an event of Barnes to include identifying... a sub event a sub-event that is consumed from the transport during the event and determining... whether a responsibility of the sub-event applies [to a occupant] based on options within a vehicle profile
One would have been motivated to combine the teachings of Greenberger to Barnes to do so as it provides / allows offering a product for sale within a vehicle (Greenberger,[0179]).
Further, in an analogous art, Rao teaches concepts of identifying, via a smart contract, an event...; determining, via a smart contract ... [vehicle profile] stored on a blockchain; and committing... values to the blockchain... (Rao, [0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113. In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle)) and [0041] - In another embodiment, the stored data may include, but not be limited to, payment history, the a provider's 104 address and the nature of the service (e.g., towing, plowing, etc.) or product (e.g., vehicle type, model, color, etc.) provided, information detailing the client's 102 request to access the data (e.g., time-stamp, device origination type, etc.), and/or a smart contract which includes aspects of the business logic to payout the a given provider 104.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rao to determining fractional responsibility values for a plurality of occupants of a transport that co-occupy the transports during an event which comprise identified sub-events of Barnes and Greenberger to include concepts of identifying, via a smart contract, an event...; determining, via a smart contract ... [vehicle profile] stored on a blockchain; and committing... values to the blockchain...
One would have been motivated to combine the teachings of Rao to Barnes and Greenberger to do so as it provides / allows increase net utilization of one or more vehicles that they own and further advertise the services that they can provide (Rao, [0015]). 

Regarding Claim 2, and similarly Claim 9 and 16;
Barnes and Greenberger and Rao discloses the method to Claim 1.
Barnes further discloses wherein the receiving comprises receiving a response from at least one occupant that satisfies the adjusted fractional responsibly values before the event or after the event ([0024]-[0025] - As illustrated, at block 402, the method 400 includes transmitting, to a user that is currently using a transportation service, a request to participate in a ride share on a current trip (i.e., information related to the event)... Next, as shown at block 404, the method 400 includes receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share).

Regarding Claim 3 and similarly Claim 10 and 17;
Barnes and Greenberger and Rao disclose the method to Claim 1.
Barnes further discloses wherein the method further comprises, storing... at least one of the event, the identity of the at least one occupant and a response... (FIG. 2 – Ride-sharing system and [0019] – profile of each user of the ride sharing system and [0023] – a first user is on a trip and they have agreed to pay a twenty dollar fair and [0025] - receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share ).
Rao further teaches wherein the method further comprises storing, via the smart contract [details of the transaction] (Rao, [0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113. In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle)) and [0041] - In another embodiment, the stored data may include, but not be limited to, payment history, the a provider's 104 address and the nature of the service (e.g., towing, plowing, etc.) or product (e.g., vehicle type, model, color, etc.) provided, information detailing the client's 102 request to access the data (e.g., time-stamp, device origination type, etc.), and/or a smart contract which includes aspects of the business logic to payout the a given provider 104. ).
	Similar rationale and motivation is noted for the combination of Rao to Barnes and Greenberger and Rao, as per Claim 1 above.

Regarding Claim 4 and similarly Claim 11 and 18;
Barnes and Greenberger and Rao disclose the method to Claim 3.
Barnes further discloses wherein... executed based on at least one of the fractional responsibility values, the event, they identity of the at least one occupant, the response, and the sub-event ([0025] - Next, as shown at block 404, the method 400 includes receiving, from the user, a response to the request indicating one of an acceptance of the ride share, a denial of the ride share, and a counteroffer for the ride share. In exemplary embodiments, the counteroffer includes a requested fare contribution that the user would accept for the proposed ride share. At decision block 406, the method 400 includes determining if the response accepts the requested ride share. If the response accepted the requested ride share, the method 400 proceeds to block 408 and transmits the acceptance to the requestor of the ride share. Next, the method 400 includes transmitting an updated itinerary for the current trip, including the ride share, to a driver of the current trip, as shown at block 410).
Rao further teaches wherein the smart contract is executed [based on details of the transaction] ([0040] - In another embodiment, the system architecture 100 may include support for providing one or more smart contracts (not shown) and associated details on the peer-to-peer network 112 operating under the blockchain protocol 113. In particular, the smart contracts may include details of the underlying business logic and transactional details (e.g., details related to the parties involved, terms of service, terms of payment, and the like in a digital contract format) which may serve to ensure that the provider 104 will be paid by the client 102 upon successful completion of a service and/or the usage of the product (e.g., the vehicle))).
	Similar rationale and motivation is noted for the combination of Rao to Barnes and Greenberger and Rao, as per Claim 1 above.

Regarding Claim 5, and similarly Claim 12 and 19;
Barnes and Greenberger and Rao disclose the method to Claim 1.
Barnes further discloses wherein the transport is at least one of a non-autonomous transport, a semi-autonomous transport and a fully autonomous transport ([0013] – ride share... driver).

Regarding Claim 6, and similarly Claim 13 and 20;
Barnes and Greenberger and Rao disclose the method to Claim 1.
Barnes further discloses wherein the method further includes receiving a response that satisfies an adjusted responsibility value from a mobile device associated with at least one occupant ([0018] and [0025]).



(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2019/0043121 A1) in view of Greenberger (US 2019/0180236 A1) in view of Rao et al. (US 2020/0134592 A1) and further in view in view of Amin (US 2015/0012341 A1).

Regarding Claim 7 and similarly Claim 14;
Barnes and Greenberger and Rao disclose the method to Claim 1.
	Rao further teaches... committing... to the blockchain ([0041] - In one embodiment, data (e.g., files) stored on the peer-to-peer network 112 under a blockchain protocol 113 may be distributed and replicated across the nodes of the peer-to-peer network 112, which may enable more transparency and provide additional tamper-resistance as compared with implementations not including the blockchain protocol 113. In another embodiment, the stored data may include, but not be limited to, payment history, the a provider's 104 address and the nature of the service (e.g., towing, plowing, etc.) or product (e.g., vehicle type, model, color, etc.) provided, information detailing the client's 102 request to access the data (e.g., time-stamp, device origination type, etc.), and/or a smart contract which includes aspects of the business logic to payout the a given provider 104).
Barnes and Greenberger and Rao fail to explicitly disclose wherein the method further comprises committing an outcome of the event, related to a non-vehicle controlling occupant... 
However, in an analogous art, Amin teaches wherein the method further comprises committing an outcome of the event, related to a non-vehicle controlling occupant... (Amin, [0039] - For example, the user can request a transport service to get from point 1 to point 2. At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service. Friend 1 can choose to share the fare for the user whether or not Friend 1 is actually riding with the user in the vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Amin to the determining fractional responsibility values for a plurality of occupants of Barnes and Greenberger and Rao to include wherein the method further comprises committing an outcome of the event, related to a non-vehicle controlling occupant... 
One would have been motivated to combine the teachings of Amin to Barnes and Greenberger and Rao to do so as it provides / allows dynamically provides information to a user about a fee for the service during the progress of the service (Amin, [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627